Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 06/02/2020 has been reviewed and accepted.  
Claim Objections
Claim 1 objected to because of the following informalities: The formatting of the limitations in the claim should not be separated with bullet points.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Novak-Marcincin et al. (Design and Verification of the Industrial Robot Effector with Use of Rapid Prototyping Method, herein Novak-Marcincin), further in view of Kruger et al. (WO2019073032, herein Kruger).

Regarding claim 1, Novak-Marcincin teaches A method for autonomously generating an end effector for interfacing with a part at a manufacturing station comprising (Novak-Marcincin, page 1, Col. 2 lines 21-22, this paper describes the realization of the prototype of simple gripping effector intended for manipulation with objects): 
Accessing a virtual model of an assembly and the part (Novak-Marcincin, page 1, Col. 2 lines 33-37, the models of individual parts were created in CAD environment …Fig. 2 offers an overview to the three parts of the effector and the model of gear base. On the Fig. 3 there is their combination if designed assembly); 
calculating a virtual interaction surface that spans the target surface on the part defined in the virtual model (Novak-Marcincin, Fig.6 oriented imported model of effector Jaw as virtual interaction surface) ; 
locating a virtual end effector base geometry relative to the virtual interaction surface (Novak-Marcincin, page 2 col. 1 lines 3-5 Individual parts of effector and their imposition in the assembly were designed to provide required degrees of freedom in the axis (joints) of motion, page 2 col. 1 lines1-2 This base thanks to its construction also assures the effector exchangeability). (i.e. parts of effector in the assembly were designed meaning they were selected to be in the assembly on purpose, therefore locating is being interpreted as this); 
generating a virtual intermediate structure extending between the virtual interaction surface and the virtual base structure ( Novak-Marcincin Fig 2. Three proposed parts and the base of the effector, Fig. 3 Assembly of proposed effector). (i.e. (Fig.6) oriented imported model of effector Jaw as  virtual interaction surface, base of the effector (Fig. 2 the bottom figure) as virtual base structure, and other parts shown in Fig. 2 that are connecting the base of the effector and the model effector jaw is the virtual intermediate structure).
compiling the virtual interaction surface, the virtual intermediate structure, and the virtual end effector base geometry into a three-dimensional end effector model ( Novak-Marcincin Fig. 3 Assembly of proposed effector, page 1, Col. 2 lines 33-37, the models of individual parts were created in CAD environment …Fig. 2 offers an overview to the three parts of the effector and the model of gear base. On the Fig. 3 there is their combination if designed assembly); and 
queuing the three-dimensional end effector model for additive manufacturing to form the end effector ( Novak-Marcincin Page 3, Col. 1 lines 3-5 creation of printing sequence the printed model can be inserted into the printing assembly) for installation on a robotic arm when interfacing with units of the part and units of the assembly at the manufacturing station ( Novak-Marcincin Page 3, Col. 2 lines 25-27 primary goal of the effector will be the manipulation with the objects situated in the working area of milling machine, page 1, Col. 1 lines 9-13 The arm of industrial robot is usually finished with the working head with an effector, which performs requested operations or realizes necessary application of industrial technology. Manipulated objects are of different shapes, form, mass and also physical properties).
Novak-Marcincin does not teach based on the virtual model, identifying a set of unobstructed surfaces on the part when located in the assembly; selecting a target surface, from the set of unobstructed surfaces, on the part 

Kruger teaches based on the virtual model, identifying a set of unobstructed surfaces on the part when located in the assembly; selecting a target surface, from the set of unobstructed surfaces, on the part (Kruger, Page 3 lines 26-31, determination of the shape Gm(x,y) for the support surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak-Marcincin’s teaching of Virtual models of the parts and assembly for a method to autonomously generate an end effector with Kruger’s teaching of identifying a set of unobstructed surfaces and selecting a target surface. The combined teaching provides an expected result a method to autonomously generate an end effort using virtual models of the parts and assembly which identify and select a target surface. Therefore, one of ordinary skill in the art would be motivated to “improve design processes for obtaining optimized tools such as grippers and fixtures for use in such processes. Particularly, it is an object to improve automation of such design processes.” shown by Kruger (Page 1, lines 30-33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US20200192311 (Czinger) teaches robotic arms in an assembly system using CAD models for 3D printing.
US20210041854 (Golway) teaches a modeling component, a robotic assembly workstation component, and a workflow configuration module to generate a 3-D print.
US20190061143 (Chandra) teaches a 3-D model of a robotic arm and all the parts thereof.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117